Title: To Benjamin Franklin from Joseph-Jérôme Le Français de Lalande, 28 June 1783
From: Lalande, Joseph-Jérôme Le Français de Lalande
To: Franklin, Benjamin


          
            Monsieur et illustre confrere
            a Paris le 28 juin 1783.
          
          J’ai été chargè par m. le President Rolland de vous prier de vouloir bien faire passer
            au Congrès un ouvrage relatif a l’education et a l’instruction publique. On n’en a tiré que 200 exemplaires, et il les a
            voulu placer de la maniere la plus utile pour l’objet du bien public, il est convenable
            qu’il y en ait un Sous les yeux des administrateurs d’une republique ou l’on ne
            négligera pas l’education, et j’espere que vous voudrés bien Seconder les desirs de
            l’auteur qui est un magistrat distingué et digne de votre consideration. Ce motif me
            fait esperer que vous voudrés bien avoir la bonté de me faire ècrire que vous l’avés
            reçu et que vous le ferés parvenir. Je ne vous demanderois pas la peine et la faveur
            d’une reponse Si l’objet n’etoit digne de quelque attention et Si la personne que je
            Sers ne meritoit des egards beaucoup plus que moi. Je Suis avec un profond respect
            Monsieur et illustre docteur de votre Excellence Le tres humble et tres obeissant
            Serviteur
          
            De
              LA
              Landede l’academie des Sciences au College
              royal
          
        